  Case 20-01050       Doc 20    Filed 05/11/20 Entered 05/11/20 14:35:19           Desc Main
                                  Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

______________________________
In Re:                         )
                               )
Barry Wisner Chapin            )                    Chapter 7
                               )                    Case No: 20-10324-JEB
                               )
               Debtor.         )
                               )
______________________________)
                               )
Harold B. Murphy,              )
Chapter 7 Trustee of Barry     )
Wisner Chapin                  )                    Adversary Proceeding
               Plaintiffs,     )                    Case No: 20-01050-JEB
                               )
v.                             )
                               )
United States of America,      )
Department of the Treasury,    )
Internal Revenue Service,      )
Massachusetts Department of    )
Revenue, Barry Wisner Chapin,  )
Ferris Development Group, LLC, )
and City of Boston             )
               Defendant.      )
                               )
______________________________)

                        JOINT ASSENTED-TO MOTION TO EXTEND
                 DEADLINE FOR FILING RESPONSIVE PLEADING OR MOTION

        NOW COMES the Massachusetts Department of Revenue, Tax Division (“MDOR”) and
Massachusetts Department of Revenue, Child Support Enforcement Division (“MDOR
CSE”)(jointly, the “Movants”) by and through their respective counsels, and jointly move, with
the assent of the plaintiff, Harold B. Murphy, Chapter 7 Trustee, pursuant to Fed. Bankr. R. Pro.
Rule 7012(a), for entry of an order extending the deadline for filing a responsive pleading or
motion to the complaint commencing the above-captioned adversary proceeding from May 11,
2020 to June 10, 2020. In support, the Movants state:

       1. It appears MDOR and MDOR CSE each have distinct lien interests relevant to this
          adversary case and need additional time to evaluate those lien interests and assess the
          merits of the complaint.




                                                1
 Case 20-01050      Doc 20     Filed 05/11/20 Entered 05/11/20 14:35:19          Desc Main
                                 Document     Page 2 of 3



      2. Movants are authorized to state that counsel for plaintiff, Kathleen Cruickshank,
         assents to entry of an order allowing this motion.

      WHEREFORE, the Movants respectfully request entry of an order extending the deadline
for MDOR and MDOR CSE to file their respective responsive pleadings or motions to the
complaint from May 11, 2020 to June 10, 2020.

                                           Respectfully submitted,
                                           MASSACHUSETTS DEPARTMENT OF
                                           REVENUE (TAX DIVISION)
                                           By its attorneys,

                                           MAURA HEALEY
                                           ATTORNEY GENERAL OF MASSACHUSETTS

                                           Kevin Brown, Special Assistant Attorney General
                                           And General Counsel


                                           /s/ John B. O’Donnell_
                                           John B. O’Donnell (BBO # 673351)
                                           Counsel to the Commissioner
                                           Massachusetts Department of Revenue
                                           Litigation Bureau
                                           100 Cambridge Street
                                           P. O. Box 9565
                                           Boston, MA 02114
                                           (617) 626-3869
                                           odonnellj@dor.state.ma.us

                                           MASSACHUSETTS DEPARTMENT OF
                                           REVENUE, CHILD SUPPORT ENFORCEMENT
                                           DIVISION
                                           By its attorney,

                                           /s/ Michael S. Denham
                                           Michael S. Denham, Esq.
                                           BBO # 694831
                                           Massachusetts Department of Revenue
                                           Child Support Enforcement Division
                                           P.O. Box 9561
                                           Boston, MA 02114-9561
                                           (617) 626-2398
                                           denhamm@dor.state.ma.us




                                              2
  Case 20-01050      Doc 20    Filed 05/11/20 Entered 05/11/20 14:35:19          Desc Main
                                 Document     Page 3 of 3




                                     Certificate of Service

I, John B. O’Donnell, hereby certify that I served a copy of the within document and by
electronic transmission through the Court’s CM/ECF upon counsel to Harold B. Murphy,
Chapter 7 Trustee.


                                            /s/ John B. O’Donnell_
                                            John B. O’Donnell




                                               3
